Citation Nr: 0518258	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  00-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a bilateral wrist 
disability.

4.  Entitlement to service connection for a bilateral hand 
disability.

5  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a left leg 
disability.

7.  Entitlement to service connection for a bilateral ankle 
disability.

8.  Entitlement to service connection for a urinary 
disability.

9.  Entitlement to service connection for a bowel disability.

10.  Entitlement to service connection of a skin disability.

11.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision that denied the 
veteran's claims of service connection for hearing loss, and 
left shoulder, bilateral wrist, bilateral hand, low back, 
left leg, bilateral ankle, urinary, bowel, skin, and 
bilateral knee disabilities.  In August 2003, the Board 
remanded the veteran's claims to the RO so that he could be 
afforded a hearing before a Veterans Law Judge.  In August 
2004, the veteran presented testimony before the undersigned 
Veterans Law Judge. 

Additional evidence was submitted to the RO within 90 days of 
the veteran's notification that the case was being certified 
to the Board.  Some of this evidence consists of recent 
treatment records from private physicians; this evidence is 
largely duplicative of evidence already on file which 
establishes that the veteran has a current bilateral knee 
disability.  Other evidence consists of photocopies of 
service medical records which have been previously 
considered.  In sum, all of the evidence is duplicative.  In 
addition, the veteran has waived RO jurisdiction of this 
evidence.  Given the aforementioned, the Board may proceed 
with appellate review.  38 C.F.R. § 20.1304.

The medical evidence on file, to include a 1999 VA 
examination report, raises a claim of service connection for 
tinnitus.  In an August 2003 statement, the veteran indicated 
he wanted service connection for hypertension, sleep apnea, 
vertigo, dizziness and air motion sickness, viral 
gastroenteritis, and kidney stones.  All of these raised 
claims are referred to the RO for appropriate action.

In March 2001, the veteran withdrew a claim of service 
connection for refractive error; as such, this matter will 
not be discussed in the following decision. 

The claims of service connection for a skin disability and a 
bilateral knee disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current hearing loss for VA 
benefits purposes.

2.  Any left shoulder problems in service were acute and 
transitory; and any current left shoulder disability is not 
related to a disease or injury in service.

3.  Any bilateral wrist problems in service were acute and 
transitory; and any current bilateral wrist disability is not 
related to a disease or injury in service.

4.  Any bilateral hand problems in service were acute and 
transitory; and any current bilateral hand disability is not 
related to a disease or injury in service.

5.  Any low back problems in service were acute and 
transitory; and any current low back disability is not 
related to a disease or injury in service.

6.  Any left leg problems in service were acute and 
transitory; and any current left leg disability is not 
related to a disease or injury in service.

7.  Any bilateral ankle problems in service were acute and 
transitory; and any current bilateral ankle disability is not 
related to a disease or injury in service.

8.  Any urinary problems in service were acute and 
transitory; and any current urinary disability is not related 
to a disease or injury in service.

9.  Any bowel problems in service were acute and transitory; 
and any current bowel disability is not related to a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A bilateral wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  A bilateral hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

5.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

6.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

7.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

8.  A urinary disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

9.  A bowel disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In March 2000, the RO denied the 
veteran's claims of service connection.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a March 2000 letter.  The Board concludes 
that the discussion in the March 2000 RO decision, statement 
of the case (SOC) (issued in June 2000), supplemental 
statements of the case (SSOCs) (issued in August 2002 and 
February 2004), and numerous letters over the years informed 
the veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCs, and various letters informed him of:  
why the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claims for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  
Regardless, any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the appellant regarding what further 
evidence [s]he should submit to substantiate h[][er] claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's service and VA medical records.  He was 
also afforded various VA compensation examinations to 
determine the nature and etiology of his disabilities.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist with regard to the veteran's claims. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for sensorineural hearing loss and arthritis may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss

In various statements and at an August 2004 Board hearing, 
the veteran testified that he had excessive noise exposure in 
service and that such resulted in hearing loss.  

The veteran's service medical records reveal the following 
findings:

An August 1965 entrance examination report includes 
audiometric findings as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

A January 1972 examination report includes audiometric 
findings as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
25
20
LEFT
20
20
20
20
25
It was also noted he had 60 decibels at 6000 Hertz in the 
left ear.  It was concluded he had bilateral high frequency 
hearing loss, which was probably secondary to the flight 
line. 

A March 1976 examination reports includes audiometric 
findings as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
15
LEFT
15
10
0
10
10
It is also noted that the veteran had 60 decibels in the left 
ear at 6000 Hertz. 

A January 1988 examination report includes audiometric 
findings as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
5
15
20
25
25
It was also noted that he had 65 decibels at 6000 hertz at 
the left ear.  It was noted the he had high frequency hearing 
loss in the left ear which was nonprogressive. 	
	
The veteran's July 1991 separation examination does not 
reveal any complaints or diagnoses pertaining to hearing 
loss.  

A September 1999 VA ear disease examination report reflects 
that the veteran reported having a 20 year history of hearing 
loss.  He also reported a history of noise exposure from 
artillery, aircraft, and heavy machinery.  He said he had 
intermittent bilateral ear disease that had responded well to 
antibiotics and ear drops.  Following an examination, the 
clinical impression was high frequency sensorineural hearing 
loss and tinnitus which was consistent with noise trauma in 
the military. 

A September 1999 audiological examination shows that the 
veteran complained of hearing loss.  He related he had a 
history of noise exposure in service, and did not always use 
hearing protection.  He said he had noise exposure from 
rifles, pistols, and on the firing range and flight light, 
among other things.  Audiometric findings were recorded as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
35
LEFT
10
10
15
25
35
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
diagnoses included normal hearing between 500 to 3000 Hertz 
with a mild sensorineural hearing loss at 4000 Hertz; and 
normal middle ear function.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran's service medical records do not 
reveal a hearing loss disability as defined by VA.  38 C.F.R. 
§ 3.385.  It is acknowledged that some records reveal that he 
had hearing loss at the frequency of 6000 Hertz, and some 
even attribute such to his flight line activities during 
service.  This hearing loss, which is at a high frequency 
level, does not constitute a hearing loss disability for VA 
purposes.  Id.  

Post-service medical records, to include his September 1999 
VA examination, similarly fails to establish a hearing loss 
disability for VA purpose.  In other words, there is no 
evidence showing that:  the auditory thresholds at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.  It is acknowledged that a 
September 1999 VA opinion is to the effect that the veteran 
had high frequency sensorineural hearing loss and tinnitus 
which was consistent with noise trauma sustained in the 
military.  Unfortunately, this etiological opinion is not 
dispositive given the lack of competent evidence establishing 
current hearing loss which satisfies the controlling legal 
and regulatory authority to constitute a "disability" for 
VA purposes.

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Because there is no evidence of current hearing loss for VA 
purposes, the claim of service connection must be denied.  
Brammer, supra; Rabideau, supra.     




Left Shoulder Disability 

An August 1965 entrance examination report reveals that the 
veteran's upper extremities were within normal limits.  On an 
associated form, he reported having a history of a painful or 
trick shoulder or elbow.  In October 1970, he reported having 
left shoulder discomfort since the previous day.  He said he 
had no history of unusual activity or bursitis.  The 
impression was a muscle strain.  

On physical examinations in January 1972, March 1976, and 
January 1988, the veteran's upper extremities were within 
normal limits.  

A January 1988 medical record shows that the veteran had 
fallen 10 days earlier and still had left shoulder pain.  On 
examination, he had full range of motion with tender areas.  
He had no muscle wasting, swelling, or crepitus.  The 
assessment was left shoulder capsulitis aggravated by fall.  
In May 1991, the veteran complained of left shoulder pain.  
The assessment was left shoulder pain, probable tendonitis.  
A June 1991 report shows the veteran's left shoulder pain was 
better.  On examination, it was noted that the left shoulder 
was non-tender and range of motion was within normal limits.  
A July 1991 separation examination reflects that the veteran 
had previously complained of left shoulder pain (tenderness).  
On objective examination, it was noted he had some diffuse 
tenderness; and range of motion was within normal limits.  
The assessments included chronic left shoulder pain (probable 
tendonitis). 

On VA examination in September 1999, the veteran said he had 
fallen on his left shoulder and had been diagnosed as having 
capsulitis during service.  Range of motion studies revealed 
normal findings.  38 C.F.R. § 4.71, Plate 1.   X-rays showed 
no evidence of degenerative changes; there was some possible 
slight reduction of space at the left of the 
acromioclaviciular joint, but it was deemed not clinically 
significant.  The diagnoses included left shoulder pain.  
Following an examination, the examiner opined he was unable 
to explain the pathological basis for the veteran's 
complaints given the lack of a reported injury.  It was also 
concluded that there was a lack of credible evidence showing 
current objective findings (e.g. loss in range of motion or 
neurological abnormalities).  It was concluded that the 
veteran did not have a specific disorder, which in all 
medical probability would have been caused by service-related 
activities. 

In sum, it is noted that the veteran's service medical 
records establish that he presented for left shoulder 
treatment on a few occasions during his lengthy period of 
service from 1965 to 1991.  After each isolated episode of 
left shoulder treatment, the condition appeared to resolve 
without residual disability.  On separation examination in 
July 1991, the veteran's history of left shoulder problems 
was acknowledged.  On objective examination, he had some 
diffuse tenderness; and range of motion was within normal 
limits.  The assessments included chronic left shoulder pain 
(probable tendonitis). 

Post-service evidence shows that from the veteran's military 
discharge in 1991 to 1999, there is little evidence of 
complaints, treatment, or diagnoses of a chronic left 
shoulder disability.  In September 1999, the veteran was 
afforded a VA examination, and was diagnosed as having left 
shoulder pain.  Tendonitis was not indicated.  The examiner 
indicated he was unable to explain the pathological basis for 
the veteran's complaints and concluded there was no specific 
disorder which was attributable to service-related 
activities. 

The veteran's sincerity in reporting his complaints of left 
shoulder pain is not questioned; however, the Board notes 
that pain alone, without an identifiable underlying malady, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  It is again noted that current 
medical evidence on file (to include a September 1999 VA 
examination report) fails to establish the existence of a 
chronic left shoulder disability.

Further, the veteran, as a layperson, is not competent on his 
own to establish a medical diagnosis or show a medical 
etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Even assuming he does indeed have a chronic 
left shoulder disability, there is no competent medical 
evidence on file that links such to a disease or injury in 
service.  Notably, the September 1999 VA medical examiner 
specifically discounted a link between the veteran's 
complaints and service.

Bilateral wrist disability/Bilateral hand disability

When the veteran underwent physical examinations in August 
1965, January 1972, March 1976, and January 1988, his upper 
extremities (including his hands and wrist) were within 
normal limits.  

In January 1988, the veteran presented for treatment and 
reported having fallen 10 days earlier.  He complained of 
wrist pain.  On examination, his left wrist was tender and 
his range of motion was full.  The assessment was a left 
wrist sprain.  A February 1988 examination report shows that 
his wrist sprain was resolving.  

A July 1991 separation examination reflects that the veteran 
had slight tenderness in the proximal interphalangeal joints 
(PIPs) with no redness or swelling.  The assessments included 
a chronic ache of the hands (PIPS) and probable early 
arthritis. 
 
In May 1992, a neurological consultation request was made due 
to the veteran's complaints of wrist pain.  The provisional 
diagnoses were paresthesias, questionable nerve entrapment, 
and early carpal tunnel syndrome.  A June 1995 report shows 
that the veteran complained of pain, numbness and tingling.  
The assessment was carpal tunnel syndrome. 

A September 1999 VA examination report shows that the veteran 
said he had sustained hand and wrist injuries during service 
when he tripped and fell in 1988.  He related he was 
diagnosed as having a sprain and was given a brace.  He said 
he now had occasional pain in the wrists and hands.  He said 
he had arthritis but had full range of motion.  On objective 
examination of the hands and wrists, he had full range of 
motion of the hands and wrists with no evidence of bony 
hypertrophy or swelling.  X-ray studies of the hands and 
wrists were normal, with no evidence of fracture or 
significant degenerative changes.  The final diagnoses 
included right and left hand, and right and left wrist pain.  
Following an examination, the examiner opined that in the 
absence of any significant injury, he was unable to explain 
either the magnitude or duration of the veteran's complaints.  
Based upon a lack of objective and credible findings, it was 
opined that it was impossible to render a specific diagnosis 
which was attributable to service-related activities. 
 
In sum, the record shows that the veteran experienced left 
wrist problems following a December 1987 fall.  By February 
1988, it was noted that his condition was resolving.  
Thereafter, until his service separation, there is no 
evidence showing that the veteran presented for treatment or 
examination of wrist or hand complaints.  At the time of his 
service separation examination in July 1991, he had slight 
tenderness in the proximal interphalangeal joints (PIPs) of 
the hands with no redness or swelling.  The assessments 
included chronic aches of the hands (PIPS) and probable early 
arthritis.  (Notably, the diagnosis of arthritis was not 
established through X-ray studies.)
 
In September 1999, the veteran underwent a VA examination.  
The final diagnoses included right and left hand, and right 
and left wrist pain.  As previously noted, pain alone, 
without an identifiable underlying malady, does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The veteran was not diagnosed as having a 
chronic bilateral wrist or hand disability, including 
arthritis.  Further, the VA examiner noted he was unable to 
render a diagnosis of any disability which was related to 
service.  More recent medical evidence fails to establish 
current disabilities of the hands or wrists.  

The Board concludes that service connection for bilateral 
wrist and hand disabilities must be denied.  Any wrist and 
hand problems in service were acute and transitory.  Further, 
the current medical evidence specifically discounts a link 
between service and the veteran's current complaints of hand 
and wrist problems.  See September 1999 VA examination 
report.  Given the lack of competent medical evidence 
establishing current and chronic bilateral wrist and hand 
disabilities which are related to a disease or injury in 
service, the claims must be denied. 

Low back disability

The veteran underwent physical examinations in August 1965, 
January 1972, March 1976, and January 1988, and his spine was 
consistently within normal limits.  In January 1988, the 
veteran complained of back pain and kidney stones were 
suspected.  In July 1988, the veteran complained of low back 
pain which was not brought on by trauma or overuse.  He said 
he felt his condition was internal not musculoskeletal.  In 
July 1991, the veteran was examined for separation purposes, 
and a back disability was not indicated. 

A September 1999 VA examination report shows that the veteran 
reported having long-standing pain across the lower lumbar 
region but no history of a specific injury.  On examination 
of the spine, he had normal range of motion which was limited 
only by his body habitus.  Straight leg raising was normal.  
A neurological evaluation revealed physiologic and 
symmetrical reflexes.  Strength and sensation in both lower 
extremities was normal.  No atrophy was appreciated.  On X-
ray study he had minimal degenerative changes at L5-S1; 
otherwise, the intervertebral spaces appeared well-
maintained.  L5-S1 spina bifida occulta may have been 
present, but such was described as an incidental finding.  No 
other significant abnormalities were appreciated.  The 
diagnoses included low back pain.  Following an examination, 
it was opined that in the absence of any significant injury, 
the examiner was unable to explain either the magnitude or 
duration of the majority of the veteran's complaints.  It was 
noted that based upon a lack of objective evidence 
establishing credible residuals (e.g. limited range of motion 
or neurological abnormalities), there was no diagnosis-
specific disorder that was related to service related 
activities. 

In sum, the veteran complained of back problems on two 
isolated episodes.  On separation examination, in July 1991, 
a back disability was not indicated.  There is no evidence of 
arthritis within one year of his service discharge.

From the time of the veteran's service separation in 1991 to 
1999, there is no evidence showing back complaints, 
treatment, or diagnoses.  In September 1999, the veteran 
underwent a VA examination and it was concluded he had low 
back pain.  It was also noted that X-ray studies revealed 
degenerative changes which were described as minimal.  The 
examiner declined to provide a diagnosis of a chronic back 
disability given the lack of a reported injury and a lack of 
credible objective findings.  Even assuming the veteran does 
indeed have a chronic back disability, the September 1999 VA 
examiner discounted any link to service-related activities.

In the absence of an etiological link between the veteran's 
current back problems and service, the claim of service 
connection must be denied.  

Left leg disability/bilateral ankle disability

Physical examinations in August 1965, January 1972, March 
1976, and January 1988 show that the veteran's lower 
extremities were within normal limits.  In January 1988, the 
veteran reported having cramps in his feet after prolonged 
standing or exercise, which was relieved by movement.  

In March 1976, the veteran said he had hurt left leg.  No 
history of trauma was reported.  In April 1976, he said, his 
left leg felt better; and the fluid was noted as gone. 

In February 1981, it was noted that the veteran had pain from 
the left thigh to the foot.  He said he had first experienced 
pain while moving furniture a week earlier.  Following an 
examination, the assessment was a muscle strain. 

In June 1988, the veteran complained of ankle pain and said 
he had ongoing problems.  

On separation examination in July 1991, there were no 
complaints or diagnoses pertaining to the left leg or ankles. 

On VA examination in September 1999, the veteran reported 
having "uncomfortable" feet and ankles, which he attributed 
to arthritis.  He did not report a history of a previous 
injury.  On physical examination of the feet and ankles, 
there was no evidence of instability.  He had swelling 
throughout the lower leg, foot, and ankle.  X-rays of the 
right ankle revealed a mild degree of degenerative changes 
primarily in the medial malleolar region; there was no 
evidence of fracture or significant degenerative changes.  X-
rays of the left ankle were unremarkable with no evidence of 
significant degenerative changes.  The diagnoses included 
right and left ankle pain.  Following an examination, the 
examiner opined that in the absence of any significant 
injury, he was unable to explain either the magnitude or 
duration of the majority of the veteran's complaints.  The 
examiner concluded that there was a lack of objective and 
credible results and loss of range of motion, credible 
objective resultant neurological abnormality or residual, 
objective resultant diagnosis-specific disorder which in all 
medical probability would have been caused by service related 
activities. 

The Board notes that this claim is similar to the others in 
that the veteran had only isolated complaints of acute and 
transitory leg and ankle problems during service.  On 
separation examination in July 1991, leg and ankle 
disabilities were not indicated.  Further, there is little 
evidence of leg and ankle problems from 1991 to 1999.  The 
veteran was afforded a VA examination in September 1999, 
following which it was concluded that there was no 
explanation for the veteran's complaints, and that a 
disability related to service could not be diagnosed.  
(Again, pain, without an underlying pathology is not a 
chronic disability that can be service-connected.)  Given the 
lack of competent medical evidence establishing a diagnosis 
of chronic left leg or bilateral ankle disabilities which are 
related to service, the claims of service connection must be 
denied.



Urinary disability/Bowel disability

When the veteran underwent examinations in August 1965, 
January 1972, and March 1976, his genitourinary system was 
normal.  On a March 1976 history form, the veteran reported a 
history of a venereal disease.  On examination in January 
1988, his genitourinary system was normal.  During a July 
1991 separation examination, the veteran complained of 
frequent defecation.  It was noted that he had probable early 
stress incontinance.  The assessments included a history of 
probable or questionable early stress urinary/fecal 
incontinence.  

From 1991 to 1999, there is no evidence of urinary or bowel 
complaints, treatment or diagnoses. 

An August 1999 VA general medical examination report shows 
that the veteran described a urinary/bowel condition in which 
he had to be standing whenever he needed to urinate.  He 
stated that, for the last few years, he had to stand to 
urinate following a bowel movement.  On examination, there 
was no discharge, drainage, fistula, or fissures.  A digital 
rectal examination revealed barely palpable internal 
hemorrhoids.  Stool guaic was negative; and sphincter tone 
was normal.  

A September 1999 VA genitourinary examination report shows 
that the veteran complained of urinary frequency, urgency, 
and occasional urge incontinence.  He said he had a history 
of recurrent urinary tract infection.  He said he had not 
been previously hospitalized for urinary tract infection 
disease, and had no urinary tract malignancies.  He said he 
did have a history of gonorrhea.  He said that he had twice 
had a genitourinary infection: once many years ago and again 
in 1988.  Following an examination, it was noted he had a 
left anterior descending outlet obstruction.  Considering the 
veteran's history of a sexually transmitted disease, urethral 
stricture disease was noted as the differential diagnosis.  
It was also opined that the veteran's condition was not 
related to military service. 

A review of the veteran's service medical records reveals 
that the veteran did not exhibit any urinary or bowel 
problems until his separation examination.  When he was 
examined in July 1991, for discharge purposes, he complained 
of frequent defecation and the assessments included a history 
of probable or questionable early stress urinary/fecal 
incontinence.  A definitive diagnosis was not made.  After 
his service discharge there is a lengthy time period (from 
1991 to 1999) during which there is no evidence of any 
urinary or bowel problems.

Pursuant to his claim for VA benefits, the veteran was 
scheduled for VA examinations.  In 1999, a VA examiner 
definitively opined that the veteran did not have a condition 
that was related to military service.  Given the lack of 
medical evidence establishing an etiological link between a 
current and chronic urinary or bowel disability and service, 
the claims must be denied.

All claims

The veteran's contention in statements and hearing testimony 
are acknowledged.  Although the veteran may be competent to 
testify as to the symptomatology he has experienced over the 
years, without medical expertise or training, is not 
competent to offer a medical opinion as to whether he has a 
current disability to include the diagnosis or causation of 
such.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claims and, thus, the rule is inapplicable.
 




ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a  bilateral wrist 
disability is denied.

Entitlement to service connection for a bilateral hand 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a urinary disability is 
denied.

Entitlement to service connection for a bowel disability is 
denied.


REMAND

Skin and Knees

The veteran was treated for numerous skin and knee problems 
during service.  It is also noted that he has current skin 
and problems; however, the etiology of his current problems 
is unclear.  On remand, appropriate VA examinations should be 
obtained to determine the nature and etiology of any skin or 
knee disabilities. 

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
this matter is REMANDED for the following action:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for claimed skin and 
knee problems since service.  Obtain 
records from each health care provider 
the veteran identifies.  In particular, 
attempts should be made to obtain all 
records, not already obtained, that were 
identified by the veteran in his July 
2003 VA Form 21-4142. 

2.  The RO should schedule the veteran 
for a dermatological examination.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should note the nature and etiology of 
any chronic skin disability.  The 
examiner should provide opinions in 
response to the following questions: 1)  
Does the veteran have a chronic skin 
disability (if so, identify and describe 
such)?  2)  For any disability 
identified, is it at least as likely as 
not that such disability is attributable 
to a disease or injury in service?
 
3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
knee disabilities.  The veteran's claims 
file should be provided to the examiner 
for review.  The examiner should provide 
opinions in response to the following 
questions: 1)  Does the veteran have a 
chronic bilateral knee disability (if so, 
identify and describe such)?  2)  For any 
disability identified, is it at least as 
likely as not that such disability is 
attributable to a disease or injury in 
service?

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate SSOC.  Thereafter, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


